                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        WILLIE B. PENILTON,
                                   7                                                   Case No. 16-cv-04573-JCS (PR)
                                                      Plaintiff,
                                   8
                                               v.                                      ORDER OF DISMISSAL
                                   9
                                        M.E. SPEARMAN, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has not filed an amended complaint by the deadline. Accordingly, this
                                  14   federal civil rights action is DISMISSED without prejudice for failure to respond to the
                                  15   Court’s order, and for failure to prosecute, see Fed. R. Civ. P. 41(b). Because this
                                  16   dismissal is without prejudice, plaintiff may move to reopen the action. Any such motion
                                  17   must contain an amended complaint that complies in all respects with the Court’s order
                                  18   dismissing the complaint with leave to amend.
                                  19          The Clerk shall enter judgment in favor of defendants, and close the file.
                                  20          All parties consented to magistrate judge jurisdiction. (Dkt. No. 1 at 4; Dkt. Nos.
                                  21   19 and 20.)
                                  22          IT IS SO ORDERED.
                                  23   Dated: November 1, 2018
                                                                                        _________________________
                                  24
                                                                                        JOSEPH C. SPERO
                                  25                                                    Chief Magistrate Judge
                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        WILLIE B. PENILTON,
                                   7                                                         Case No. 16-cv-04573-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        M.E. SPEARMAN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on November 1, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Willie B. Penilton ID: J21437
                                       Correctional Training Facility
                                  18   P.O. Box 705
                                       Soledad, CA 93960
                                  19

                                  20

                                  21   Dated: November 1, 2018

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24
                                                                                        By:________________________
                                  25
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         2
